DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.(s) 10,304,898 and 10,510,799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s filing of a proper terminal disclaimer, which has been approved and recorded, and the arguments, filed 07/12/2022, with respect to the nonstatutory obvious double patenting rejections presented in the Office Action dated 05/11/2022 has overcome the rejections. Therefore, the Examiner has withdrawn the previously presented rejections in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-20 of the present application were rejected on the ground of nonstatutory obvious double patenting over claims 1-20 of US Patent No 10,304,898 and over claims 1-20 of US Patent No. 10,510,799. Presently, Applicant has filed a proper terminal disclaimer, which has been approved and recorded. The filing of this proper terminal disclaimer along with the accompanying arguments has overcome the obvious double patenting rejections of claims 1-20 as presented in the previous Office Action. Therefore, those rejections have been withdrawn by the Examiner in this present action. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899